       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 1 of 41. PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION




Jerry Slight                            )    Case No.:
Ann Ansel
Jose Arellano                           )
Barry Bigelow
Jan Bockert                             )
Joseph Crowe
Jayme Czerniakowski                     )    JUDGE:
Andrew Eubank
Danyel Garcia                           )
Catrina Geha
Jill Hunter                             )
Jordan Hurt
Marco Kelly                             )
Joe Kreutz
Andrew Nixon                            )
Mark Parker                                  COMPLAINT WITH JURY DEMAND
David Prysiazny                         )
Robert Ranville
Robert Richard                          )
Nicholas Ritz
Reid Robasser                           )
Robert Szydlowski
Shawn Walker                            )
Anthony Wulf
Christopher Wulf                        )
Mindy Yeager
Frank Zimmerman                         )

       Plaintiffs,                      )

                                        )
-vs-
                                        )

International Union United              )
Automobile, Aerospace and
Agricultural Implement                  )

                                        1
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 2 of 41. PageID #: 2



Workers of America                     )
8000 East Jefferson Ave.
Detroit, MI 48214                      )

and                                    )

FCA US, LLC                            )
(formerly Chrysler Group, LLC)
1000 Chrysler Drive                    )
Auburn Hills, MI 48326
                                       )
and
                                       )
International Union United
Automobile, Aerospace and              )
Agricultural Implement
Workers of America Region 2B           )
1691 Woodlands Dr.
Maumee, OH 43537                       )

and                                    )

ALPHONS IACOBELLI                      )
1749 Picadilly Court
Rochester Hills, MI 48309              )

                                       )
and
                                       )
JEROME DURDEN
761 Loggers Circle                     )
Rochester, MI 48307
                                       )
and
                                       )
MICHAEL BROWN
4402 Gateway Circle, Apt. 16           )
West Bloomfield, MI 48322
                                       )

and                                    )

DENNIS WILLIAMS                        )
24455 Crestley Dr.
Corona, CA 92883                       )

and                                    )

GARY JONES                             )
P.O Box 393
Corsicana, TX 75151                    )


                                       2
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 3 of 41. PageID #: 3



and                                    )

NORWOOD H. JEWELL                      )
9261 Star Ct.
Swartz Creek, MI 48473                 )

and                                    )

VIRDELL KING                           )
15469 Ashton Rd.
Detroit, MI 48223                      )

and                                    )

NANCY A. JOHNSON                       )
5775 Lakeview Street
Detroit, MI 48213                      )
and                                    )

KEITH MICKENS                          )
16701 Woodingham Dr.
Detroit, MI 48221                      )

                                       )

JOHN DOE 1-10                          )

                                       )

      Defendants.                      )


                                INTRODUCTION

      1. This is a “civil RICO” lawsuit filed by numerous employees
of FCA US, LLC, who work at the Chrysler Toledo Jeep plant and are

members of the United Auto Workers union.           They are suing FCA, the

UAW and several individual officials of both organizations for

engaging in a pattern of racketeering by conspiring in a bribery

scheme to defraud plaintiffs out of wages, benefits and seniority.

      2. This lawsuit arises under 18 U.S.C. Section 1962(c), which

makes it “unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect,

                                       3
     Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 4 of 41. PageID #: 4



interstate or foreign commerce, to conduct or participate, directly

or indirectly, in the conduct of such enterprise’s affairs through

a pattern of racketeering activity....”, and 18 U.S.C. Section 1962

(d), which makes it “unlawful for any person to conspire to violate

any of the provisions of subsections (a), (b), or (c) of this

section.”

     3.     At all relevant times, each defendant was a “person”

within the meaning of 18 U.S.C. Section 1961(3), because each

defendant was “capable of holding a legal or beneficial interest in
property.”

     4.   Defendants operated as, or participated in an enterprises

for the common purpose of directing funds away from FCA and others

for the benefit of certain UAW officials in return for benefits,

concessions and advantages to FCA as alleged herein, and to the

detriment of plaintiffs, through fraudulent schemes and a pattern

of racketeering activity, as defined in 18 U.S.C. Section 1961(5).

They did so by, among other things, illegally manipulating the

collective bargaining and grievance processes and diverting funds
from the National Training Center and other FCA funds for the

benefit of UAW officials.

     5.     Each defendant participated in the operation by making

decisions on behalf of the enterprise and/or carrying out the

decisions of the enterprise, including by directing, authorizing,

receiving or concealing improper payments and/or by impacting the

collective bargaining and/or grievance processes.             Each defendant

committed at least two acts of racketeering activity as identified


                                      4
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 5 of 41. PageID #: 5



below; the multiple acts of racketeering activity which defendants

committed        and/or    conspired      to,   or     aided    and    abetted   in   the

commission of, were related to each other, and were long-running

and therefore constitute a “pattern of racketeering activity.”




                                         PARTIES

      6. Plaintiffs are 27 employees of FCA US, LLC (formerly known

as Chrysler Group, LLC), and work at the Toledo Jeep plant in
Toledo, Ohio, within the Northern District of Ohio.

      7.     Defendant FCA US, LLC ("Chrysler") is the successor

corporation to Chrysler Group, LLC, and is the employer of all

plaintiffs.        FCA US, LLC means, collectively, FCA US, LLC, its

parent     FCA    NV,     along   with    their      predecessors,      including     FCA

predecessors, Chrysler LLC and Chrysler Group LLC and FCA NV

predecessor Fiat S.p.A.             This defendant will be referenced as

Chrysler     or    FCA.     Defendant     FCA     is   located    in    Auburn   Hills,

Michigan, but has a plant in Toledo, Ohio, has agents and employees
in Toledo and transacts business in Toledo.

      8.    Defendant UAW International is a labor organization and

the   bargaining          representative        of     the     employees,    including

plaintiffs,        of   Chrysler    who    work      at   the   Toledo    Jeep   plant.

Defendant UAW International is located in Detroit, Michigan, but

has several locals and a regional office in Maumee, Ohio (Region

2B), has numerous agents in Toledo and transacts business in

Toledo.


                                            5
     Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 6 of 41. PageID #: 6



     9.    Defendant UAW Region 2B is a labor organization that is

located in Maumee, Ohio and is affiliated with, and an agent of

defendant UAW International.         Region 2B transacts business with

both the International and various UAW locals, including the local

with which plaintiffs are affiliated.

     10.    Defendants Iacobelli, Durden, Brown, Williams, Jones,

Jewell, King, Johnson and Mickens, along with John Does 1-10, were,

at all relevant times, officials within either FCA or the UAW who

were involved in the criminal conspiracy to defraud plaintiffs by
engaging in a bribery scheme. The identities of the John Does could

not reasonably be ascertained by plaintiffs but will be identified

and properly served as appropriate.



                         JURISDICTION AND VENUE

     11.      This   Court    has    federal    question     subject    matter

jurisdiction over this action under 28 U.S.C. Section 1331, and

pursuant to the civil RICO statutes, 18 U.S.C. Sections 1962 and

1964. This Court has subject matter jurisdiction over plaintiffs’
state law claims as a matter of supplemental jurisdiction under 28

U.S.C. Section 1367.

     12.   Venue in this district is proper under 28 U.S.C. Section

1391 because a substantial part of the events and omissions giving

rise to the claims occurred in this district, and under 18 U.S.C.

Section 1965 because one or more of the defendants have an agent or

transact their affairs in this district.




                                      6
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 7 of 41. PageID #: 7




                                         FACTS

       13.    Plaintiffs all began working at Chrysler as temporary

employees      (also     known    as    Temporary         Part-Time,      or    TPTs,   or

Supplemental Employees) at the Chrysler auto plant in Toledo, Ohio

in 2007.       Even though they were supposed to only work Mondays,

Fridays and Saturdays, most plaintiffs worked full-time and even

overtime for most of the six years they spent as TPTs.                          When they

started as TPTs, plaintiffs were paid at what later became known as
a Tier I wage.         There were about 75 “2007 TPTs.”

       14.    Pursuant to the collective bargaining agreements between

Chrysler and the UAW which were in effect at the time plaintiffs

were hired, Chrysler was not supposed to use TPTs as de facto

permanent employees in order to avoid full-time pay and benefits;

TPTs were not to be hired when the company expected that the job

for which those employees were hired would last more than 120 days.

The company also was supposed to offer TPTs the opportunity to

become permanent employees during the first 119 days of employment
if the TPT expressed an interest in becoming a permanent employee

and if permanent openings existed.

       15.      TPTs    were     also   supposed          to    be   offered    full-time

employment on a "first-in, first-out method."                        When TPTs had to be

laid-off, it was supposed to be according to seniority as to when

they   were    first     hired.        TPTs       were   also    supposed      to   receive

preferential      hiring       consideration             for    permanent,      full-time

employment.       Any TPT hired full-time was supposed to be given


                                              7
     Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 8 of 41. PageID #: 8



credit for time worked as a TPT toward completion of the mandatory

90-day probation period and satisfaction of a benefits waiting

period once that probation period was completed.               The seniority

date was supposed to be the date hired as a full-time employee

after any remaining probationary period.

     16.     Despite the fact that they should have been hired as

permanent employees prior to their 120th day working as TPTs, and

despite the fact that they should have been hired based on the

"first in, first out" seniority system, plaintiffs were not hired
as permanent employees until March, 2013, well after they had

worked for more than 120 days each, and after other individuals had

been hired as permanent employees ahead of them.

     17.     Between 2007 and 2013, during which time plaintiffs

remained classified as TPTs, despite working well beyond the 120-

day limitation and, in many cases, working full-time but not

receiving full-time benefits or seniority, plaintiffs were paid at

the higher wage level that eventually became known as Tier I.

     18.     When plaintiffs were hired as permanent employees in
March, 2013, their wages were dropped to what had by then become

known as Tier II hourly wages, which were approximately $8 to $12

per hour lower than what plaintiffs had been making as temporary

employees.

     19.    Prior to plaintiffs being hired as permanent employees,

defendant    Chrysler   hired   approximately      100   employees    who    had

previously worked at a Chrysler parts supplier known as Gonzalez in

November, 2012.


                                      8
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 9 of 41. PageID #: 9



      20.    These Gonzalez workers were hired before plaintiffs,

received a better seniority date and many were hired in at a higher

rate of pay than plaintiffs, contrary to the applicable collective

bargaining agreements.

      21.    The failure by Chrysler to hire plaintiffs permanently

prior to or even after plaintiffs worked 120 days constituted

violations of the Chrysler-UAW collective bargaining agreements.

      22.    The failure by Chrysler to hire plaintiffs permanently

based on the "first in, first out" seniority system constituted a
breach of the CBA by Chrysler.

      23.    The hiring of Gonzalez employees by Chrysler ahead of

plaintiffs also constituted a breach of the CBA by Chrysler.

      24.    When plaintiffs were hired permanently in March, 2013,

they were hired in at a new lower hourly wage for new permanent

employees that had taken effect in 2011. Had plaintiffs been hired

in permanently prior to when they hit the 120-day mark as they

should have been, their wages would have started at a higher level

and   then   escalated    from    there;    the   difference     between      what
plaintiffs should have been paid had they been hired at the proper

time and what they were paid when they were hired in March, 2013

was approximately $8-$12 per hour for each plaintiff.

      25.    In July, 2013, UAW Local 12 and the International UAW

filed grievances against Chrysler on behalf of plaintiffs and other

similarly-situated 2007 temporary employees. These two grievances,

labeled as Group Grievances and numbered Grievance No. 12-053, "Pay

Practices," and Grievance No. 13-054, "Contract Violation," were


                                       9
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 10 of 41. PageID #: 10



filed to address the above-listed CBA violations by Chrysler.

     26.      On   January     31,   2014,   the     UAW,    specifically     UAW

International representative Troy Davis, withdrew both grievances

"without precedent" and the company consented to the withdrawals.

     27.      However, the UAW did not tell plaintiffs that the

grievances had been withdrawn.

     28.   On the contrary, officials from the local, regional and

international unions repeatedly told numerous plaintiffs throughout

2014, and made representations at public union meetings throughout
2014 at which numerous plaintiffs were in attendance, that the

grievances were still pending and working their way through the

system.     Various    union    officials    made     blatant    and   repeated

misrepresentations      to   plaintiffs      about     the    status   of     the

grievances.

     29.    It was not until the end of October, 2014 or early

November, 2014, that plaintiffs discovered that the grievances had

been withdrawn by the union in January, 2014.

     30. When plaintiffs discovered that their grievances had been
withdrawn ten (10) months earlier, several of them had discussions

and text exchanges with UAW officials at the local, regional and

international levels seeking advice on what could be done to remedy

the situation.

     31. These officials told the plaintiffs either that there was

nothing that could be done because the time limit for appealing the

union’s withdrawal of the grievances had passed, or that their only

remedy was to ask the International to place plaintiffs’ issue on


                                      10
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 11 of 41. PageID #: 11



the bargaining table when negotiations for the next CBA came up in

2015.

       32.   Taking their union officials at their word and believing

that it was too late to file an appeal, plaintiffs did not attempt

to file any internal union appeals and instead went directly to

federal court.

       33.     In April, 2015, a group of TPTs (some of whom are

plaintiffs in the instant case) filed suit against Chrysler and the

UAW, alleging violations of Section 9(a) of the National Labor

Relations Act, 29 U.S.C. Section 159(a) and Section 301 of the

Labor Management Relations Act, 29 U.S.C. Section 185. and 28

U.S.C. 1337.        Slight v. UAW, N.D. Ohio Case No. 3:15cv664 (“Slight

I”).

       34.    The UAW and Chrysler sought an order from this Court

limiting the scope of discovery to the procedural issues of whether

plaintiffs had exhausted their internal union remedies and if not,

whether they were legally excused from doing so.                      This Court

granted      that   limitation     and   the   parties    engaged    in   limited
discovery.

       35.   On June 13, 2016, after discovery was conducted on those

limited topics, both UAW and Chrysler filed motions for summary

judgment, arguing that plaintiffs had failed to exhaust internal

remedies and were not excused from doing so.                Plaintiffs filed a

response arguing that because they had been misled by their union

officials, plaintiffs should be excused from having to exhaust

their internal union remedies.

                                         11
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 12 of 41. PageID #: 12



      36.    On July 24, 2017, this Court granted the motions for

summary judgment.

      37.   Plaintiffs appealed the decision, and on March 21, 2018,

the U.S. Sixth Circuit Court of Appeals issued an order holding in

abeyance this Court’s ruling to allow the plaintiffs an opportunity

to exhaust the UAW’s internal remedies.

      38.   On April 25, 2018, the plaintiffs began the internal UAW

appeal process, but instead of permitting the plaintiffs to proceed

on the merits of their appeal, on May 18, 2018, defendant UAW
International      President    Dennis    Williams      responded    by    telling

plaintiffs that the union regarded the appeal letter as a request

for the International President to waive the time limits for filing

an appeal.

      39.    Plaintiffs submitted documents in support of a request

for the UAW to waive time limits, and on December 19, 2018,

defendant UAW International President Gary Jones, who had taken

over for President Williams, declined to waive the time limits.

      40.    Plaintiffs     then    appealed     that    ruling     to    the   UAW
International Executive Board (IEB) and on May 13, 2019, defendant

President Jones informed plaintiffs from Slight I that the IEB had

affirmed President Jones’ decision. The IEB decision was unsigned.

      41.    The plaintiffs appealed that ruling to the UAW’s Public

Review Board.

      42. In response to that appeal, President Jones sent a letter

to the PRB, on behalf of the IEB, setting forth the reasons that

the   IEB   agreed    (after    a   supposedly-independent        review)       with


                                        12
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 13 of 41. PageID #: 13



President Jones’ decision not to grant a waiver.

       43.    On April 2, 2020, the PRB affirmed the decision of the

IEB.

       44.   This Court reactivated Slight I and on June 1, 2020, both

UAW and Chrysler filed motions to dismiss, arguing that by virtue

of the PRB’s decision affirming the decision of the UAW President

finding that the Slight I plaintiffs’ request for a waiver of the

time    limits    for   filing    an   appeal    of   the   withdrawal    of     the

grievances, the plaintiffs’ case should be dismissed.
       45.    On July 1, 2020, plaintiffs filed a response, arguing

that the Sixth Circuit ruling anticipated that the plaintiffs would

be permitted to exhaust their internal union remedies on their

merits and that the union, by declining to allow plaintiffs’ appeal

to be heard on its merits, had waived the internal remedies.

       46.    The motions to dismiss in Slight I are pending.

       47.    Unbeknownst to plaintiffs at the time when plaintiffs

were hired and had their pay reduced, during the entire time their

grievances were pending and then being delayed, withdrawn and then
the withdrawal covered up, and during the early phases of Slight I,

when the UAW’s legal position was that plaintiffs had failed to

exhaust internal union remedies prior to filing suit, high-level

officials at Chrysler and the UAW were engaging in a wide-ranging,

long-lasting criminal bribery scheme aimed at saving Chrysler

millions of dollars by having the union take company-friendly

positions, i.e., interpreting contractual language in a way that

deprived Chrysler employees, like plaintiffs, of pay and seniority,


                                         13
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 14 of 41. PageID #: 14



and derailing the exact type of grievances and lawsuits that

plaintiffs were attempting to bring.

     48.    Beginning in July, 2009, FCA began this scheme of

improper payments to UAW officials, funneled through the Chrysler-

UAW National Training Center (NTC), made by FCA senior executives

and agents including with the knowledge and approval of then-FCA

CEO Sergio Marchionne (now deceased).         All such payments were made

willfully and with the intent to benefit the UAW and its officials

to influence the collective bargaining and/or grievance processes,
as alleged herein.    FCA and its agents used and directed the use of

the mails and wires to further this fraudulent scheme in violation

of 18 U.S.C. Section 1341 and 1343.

     49. Also unbeknownst to plaintiffs at the time they filed the

original lawsuit and throughout much of the time they prosecuted

that lawsuit, the United States Attorney for the Eastern District

of Michigan, the FBI and the United States Department of Labor were

conducting an investigation into corruption by and between Chrysler

and the UAW.
     50.   This investigation was first revealed when the first of

numerous indictments and plea agreements were publicly revealed in

July, 2017, but the fact that UAW and FCA officials had engaged in

a bribery scheme was known to FCA and UAW officials as early as

2009, when the scheme began, and the fact that the bribery was

being criminally investigated was known to FCA and UAW no later

than April, 2016 and was concealed from the plaintiffs.

     51. According to indictments and plea agreements filed in the


                                      14
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 15 of 41. PageID #: 15



bribery scandal criminal cases, starting in approximately July,

2009, Chrysler paid millions of dollars in “prohibited payments and

things of value to UAW officers and UAW employees” through the UAW-

FCA joint training center and in return, received “benefits,

concessions,      and    advantages        for   FCA      in     the    negotiation,

implementation, and administration of the collective bargaining

agreements between FCA and the UAW.”

      52.    These    payments     were    “viewed...as         an     investment     in

‘relationship        building’     with    UAW    Vice     President          [General]
Holiefield,” according to the indictment of Alphons Iacobelli, the

Vice President of Employee Relations at Chrysler at the time of the

bribery scandal. U.S. v. Iacobelli, E.D. Mich., Case No. 17-20406,

Docket #4 at 13.

      53.    On January 22, 2018, Iacobelli pleaded guilty to paying

$1.5 million in bribes to several UAW officials in exchange for

those officials going easy on the company in union contracts and

grievances. This guilty plea, along with guilty pleas by several

UAW officials, is part of an ongoing FBI and U.S. Department of
Labor corruption investigation of the “big three” automakers and

the   UAW,   corruption     that    has    potentially         victimized      tens   of

thousands of innocent UAW members, including the plaintiffs in this

case.

      54.      Specifically,     Iacobelli       pleaded       guilty    to   criminal

charges     involving    conspiracy       to   violate    the    Labor    Management

Relations Act, 18 U.S.C. Section 371.                    Iacobelli was the Vice

President for Employee Relations at FCA.               In that capacity, he was


                                          15
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 16 of 41. PageID #: 16



“FCA’s     lead    representative        for    labor   relations      and    had    lead

responsibility         for   managing    FCA’s       relationship     with    the    UAW.

Alphons Iacobelli was the senior FCA official responsible for

negotiating with the UAW and for administering the collective

bargaining agreements between FCA and the UAW, including the

resolution        of   disputes    and    grievances      that      arose    under    the

collective        bargaining      agreements     between      FCA    and     the    UAW,”

according to his plea agreement.

       55.    Iacobelli admitted that “[b]etween in or before January
2009    and   continuing       through    in    or    after   June    2015,    Alphons

Iacobelli knowingly and voluntarily joined a conspiracy in which

Fiat Chrysler Automobiles US LLC and its executives agreed to pay

and deliver, and willfully paid and delivered, more than $1.5

million in prohibited payments and things of value to officers and

employees of the UAW.”            U.S. v. Iacobelli, Plea Agreement at 3.

       56.    These bribes were authorized by FCA’s then CEO Sergio

Marchionne (now deceased) to General Holiefield, the UAW Vice

President and International Executive Board Member (now deceased)
who oversaw the FCA business relationship. FCA executive Iacobelli

has admitted to this scheme and currently is in prison for these

illegal acts. Michael Brown, Director of Employee Relations at FCA

and Co-Director of the National Training Center, likewise has

admitted to this scheme.

       57.    According to the plea agreement, over the course of the

conspiracy, Iacobelli, along with an unnamed FCA Director, an

unnamed FCA Senior Manager, FCA Financial Analyst Jerome Durden and


                                           16
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 17 of 41. PageID #: 17



other FCA executives and employees, unlawfully paid and delivered

more than $1.5 million in prohibited payments and things of value

directly and indirectly to UAW Vice President General Holifield,

UAW Assistant Director Virdell King, three unnamed UAW officials

“and other UAW officials.” U.S. v. Iacobelli, Docket #58, Iacobelli

Plea Agreement at 6.

      58.    Those payments and things of value included paying off

the mortgage on the personal residence of a UAW Vice President,

personal travel, designer clothing, cases of custom-labeled wine,
furniture,     jewelry,    and   custom-made     watches.      Iacobelli        Plea

Agreement at 6.       These and other payments described in the plea

agreement were delivered to UAW officials and UAW employees “in an

effort to obtain benefits, concessions, and advantages for FCA in

the    negotiation,     implementation,       and    administration      of      the

collective bargaining agreements between FCA and the UAW.”                      Plea

Agreement at 7.

      59.     According to the Iacoballi indictment, FCA and its

executives, with the knowledge and approval of FCA NV, made these
payments to keep UAW officials “fat, dumb, and happy” and to “buy

labor peace.”      Iacobelli Indictment at 16.

      60. According to federal prosecutors, “FCA, through Iacobelli

and its executives, was implementing a corporate policy to buy good

relationships with UAW officials. As one FCA executive put it, FCA

was making an ‘investment,’ by ‘spending thousands here,’ in the

form of illegal payments to UAW officials through the National

Training Center, in an effort to obtain benefits, concessions, and


                                        17
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 18 of 41. PageID #: 18



advantages for FCA in its relationship with the UAW.”                Iacobelli

Gov’t Sentencing Mem., Docket #132 at 8.

     61.   As Michael Brown, FCA’s Director of Employee Relations

and NTC Co-Director admitted, “it was the intent of FCA executives

to ‘grease the skids’ in their relationship with UAW officials.”

Brown Plea Agreement, at 4.

     62.   To minimize detection of the payments, FCA had the NTC

provide the bribes to various UAW officials through a variety of

deceptive means and methods.       The bribes violated the Taft-Hartley
Act, 29 U.S.C. Section 186 and were concealed through acts of mail

and wire fraud, all constituting predicate acts of racketeering

within the meaning of 18 U.S.C. Section 1961(1).

     63.    For example, UAW Vice President Holifield used his

personal charity, Leave the Light on Foundation (LTLOF), as one

means to conceal his receipt of FCA bribes.          Between July, 2009 and

2014, Holiefield and his hand-selected LTLOF board members (which

included defendant FCA executive Jerome Durden and defendants UAW

officials Keith Mickens and Virdell King) transferred more than
$386,000 in funds from the NTC to LTLOF.           Holiefield and his team

hid these transfers by improperly omitting them from the Form 990s

the NTC and LTLOF filed with the IRS. In turn Holiefield, along

with his girlfriend (and later wife), Monica Morgan, used the

purported charitable donations for personal expenditures.

     64.    On other occasions, the NTC would directly pay the

personal expenses of certain UAW officials, such as a wire transfer

from the NTC that paid off the mortgage on Holiefield’s personal


                                      18
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 19 of 41. PageID #: 19



residence in the amount of $262,219.71.

     65.      FCA    also     made     use    of     credit    cards         issued    to   UAW

officials, with statements sent through the U.S. mails and payments

made in part using interstate wires, so that UAW officials could

charge   personal        expenses      that    were    paid       by    FCA.         Iacobelli

“directed the NTC to follow ‘liberal’ credit card and expense

policies to persuade union officials to take company-friendly

positions,” according to the Virdell King Information (at 11).

     66.     By information and belief, among the “company-friendly
positions” that the UAW and its officials took in exchange for

receiving bribes from FCA was the UAW’s handling of plaintiffs’ pay

and benefits and seniority status, grievances, internal inquiries,

lawsuit and internal appeals.

     67.   Starting in 2013, unbeknownst to plaintiffs, various UAW

officials,    both       in   Toledo    at     UAW    Region      2B    and    at     the   UAW

International       in    Detroit,      were       responsible         for    reclassifying

plaintiffs into a Tier II pay and benefits structure, delaying the

processing of plaintiffs’ grievances, misrepresenting the status of
those grievances to plaintiffs, then withdrawing plaintiffs’ group

grievances, then delaying notifying plaintiffs of the withdrawal of

their grievances and then fighting plaintiffs’ efforts to have the

grievances reinstated.

     68.      Defendant       Norwood        Jewell    was    a    member       of    the   UAW

Executive Board from 2011 to 2017, most recently as UAW’s vice

president of the FCA Department beginning in June, 2014 until 2017

and previously as a Regional Director (2010-2014), and co-chair of


                                              19
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 20 of 41. PageID #: 20



the National Training Center.

     69.   By information and belief, Jewell acquiesced in allowing

plaintiffs to be reclassified as Tier II employees in 2013, then

oversaw or was directly responsible for the other adverse decisions

made against plaintiffs thereafter.

     70.   In early 2015, after Troy Davis, a servicing rep for the

International,    had    withdrawn    plaintiffs’      grievances,     several

plaintiffs met directly with Norwood Jewell in Toledo to find out

what had happened to their grievances and what could be done about
the situation, either by way of appeal or by placing the request

for plaintiffs to be given an earlier seniority date and higher pay

onto the agenda for negotiations for the 2105 CBA.                Jewell told

plaintiffs he would look into it, but never got back to plaintiffs.

     71.   Jewell later admitted under oath that between 2014 and

2016 he joined the conspiracy whereby UAW officials accepted things

of value from FCA executives acting in the interest of FCA.                   He

admitted that as part of that conspiracy, executives from FCA made

prohibited payments of things of value, including travel, lodging
and meals, delivered through and concealed by the National Training

Center, with the intent to benefit the UAW, other senior UAW

officials or himself when the UAW, the other UAW officials and

Jewell were not lawfully allowed to accept such things of value

under the Labor Management Relations Act.

     72.   Jewell admitted in his Plea Agreement that between 2009

and 2016, during which time General Holiefield (2009-2014) and he

(2014-2016) were the vice presidents of the UAW in charge of the


                                      20
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 21 of 41. PageID #: 21



Chrysler Department,

           FCA executives conspired with one another,
           with FCA, with officials at the UAW, and with
           the UAW, to violate the Labor Management
           Relations Act....[They] knowingly created
           and/or joined the conspiracy whereby officers
           and employees of the UAW would willfully
           request, receive and accept money and things
           of value from persons acting in the interest
           of FCA. During the Holifield leadership years,
           a ‘culture of corruption’ was continued and
           enhanced between Holiefield, his staff, and
           executives of FCA to violate the Labor
           Management Relations Act....From 2014 through
           2016, while serving as a vice president of the
           UAW in charge of the Chrysler Department,
           Norwood Jewell knowingly joined the conspiracy
           whereby officers and employees of the UAW
           would willfully request, receive and accept
           things of value worth over $40,000 from
           persons acting in the interest of FCA by
           failing to apportion the amounts attributable
           to the UAW, the NTC, and to Norwood Jewell
           personally.    The things of value included
           travel, lodging and meals....Norwood Jewell,
           then a representative, officer and vice
           president   of    the   UAW,   knowingly   and
           voluntarily joined this conspiracy to receive
           things of value from persons acting in the
           interest of FCA. Norwood Jewell joined knowing
           that the prohibited payments of things of
           value, which were delivered through and
           concealed   by   the   UAW-Chrysler   National
           Training Center (NTC), were willfully made
           with the intent to benefit the UAW, Norwood
           Jewell, senior UAW official Nancy A. Johnson
           senior UAW official Virdell King, Keith
           Mickens, and other senior UAW officials, who
           were not permitted to receive things of value.


           U.S. v. Jewell, E.D. Mich. Case No. 2:19-cr-
           20146, Docket #10, Rule 11 Plea Agreement at
           2-4.


     73.     According to the United States Attorney’s Sentencing

Memorandum   in   Jewell’s    case,   Jewell    “made    the   conscious      and

criminal decision to participate in the conspiracy and to bask in

                                      21
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 22 of 41. PageID #: 22



the culture of corruption.”

     74.   Norwood Jewell pleaded guilty to one count of conspiracy

to violate the Labor Management Relations Act, in violation of 18

U.S.C. Section 371, and was sentenced to fifteen (15) months in

prison in 2019. The overt acts for which he pleaded guilty were

occurring at the exact same time that he was overseeing the

reclassification     of    plaintiffs      into   Tier   II    status   and   the

withdrawal    of   the    plaintiffs’   grievances       and   its   aftermath,

including meeting directly with several plaintiffs under the guise
of putting their issue on the bargaining table for the 2015 CBA

negotiations with FCA. In reality he was accepting bribes at that

time, the purpose of which was to do FCA’s bidding in regards to

grievance handling and contract negotiations, rather than doing the

bidding of plaintiffs and other UAW members.

     75.     The issues raised by plaintiffs, which UAW officials

encouraged plaintiffs to bring to the attention of UAW bargaining

unit officials and which plaintiffs raised directly to Jewell in

early 2015, were not a part of the 2015 CBA and, by information and
belief, were not even raised by the UAW bargaining committee to FCA

during negotiations.       This was all in furtherance of the bribery

scheme and the pattern of racketeering to which Jewell and other

UAW officials were parties.

     76.   In the meantime, on July 14, 2015, at the kickoff of the

2015 CBA negotiations, Jewell used a National Training Center

credit card, paid for by FCA, to pay more than $7500 for an

extravagant meal at a Detroit restaurant for himself and the UAW


                                      22
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 23 of 41. PageID #: 23



national     negotiating     committee.       That   same   day,   Jewell   caused

another $800 of FCA money to be spent for UAW officials to smoke

cigars and drink liquor at the same restaurant.

       77.   In September, 2015, after the completion of the 2015 CBA

negotiations, at which plaintiffs’ seniority and back pay issues

were not raised, Jewell caused another $7000 or so of FCA money to

be spent at the same Detroit restaurant for Jewell and the UAW

negotiating team to celebrate the new CBA with FCA.                   During the

time     period    of   2014-2016,     when    the    UAW   was    shutting      down
plaintiffs’ grievances and fighting them at every step in their

attempts to have their seniority and back pay grievances heard and

remediated, Jewell was continuing the “culture of corruption”

started by Holiefield by accepting bribes from FCA, and funneling

meals, travel, alcohol and other things of value to other UAW

officials, all to the detriment of plaintiffs and as part of the

conspiracy by FCA and UAW and their officials to benefit FCA at the

direct expense of plaintiffs, who were the intended targets of the

scheme.
       78.     Jewell further enriched himself with FCA money, with

FCA’s knowledge and encouragement, when he repeatedly used a credit

card and funds provided to him as Co-Chairman of th NTC to make

extravagant purchases for the benefit of himself and other high-

ranking UAW officials, in violation of 29 U.S.C. Section 186.

       79. Such purchases included $8,926.93 for a two-month stay at

a villa in Palm Springs, California in January and February, 2016;

$6,681.12 for golf, golf club rentals, golf balls, meals, beer, and


                                         23
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 24 of 41. PageID #: 24



liquor at the Indian Canyons Golf Resort in Palm Springs; $1,259.17

for luxury luggage; $2,182 for an Italian-made Baretta shotgun; and

$468.86 for cigars at Wild Bill’s Tobacco store.                 These purchases

also included $2,130 of Disney World theme park tickets for his

friend and his friend’s family; multiple tickets to Universal

Studios theme park for his friends at a cost of $217.26 each; and

numerous extravagant dinners for himself and other UAW officials.

      80.    FCA not only bought the acquiescence of individual UAW

officials like Holiefield and Jewell; FCA also bought the entire
UAW International Executive Board at a time when the IEB and/or

individual      members   of   the    IEB,    had   the    opportunity    to    make

judgments on plaintiffs’ grievances or the procedural aftermath of

those grievances.

      81. For example, in August, 2014, when plaintiffs’ grievances

had   already     been    withdrawn    but    during      the   ten   months    when

plaintiffs had not yet been notified of the withdrawal of the

grievances, Jewell hosted two lavish parties on the grounds of the

National Training Center.
      82.    Jewell caused more than $25,000 of FCA money to be used

for a decadent party to entertain the members of the IEB, including

Regional Directors, other Vice Presidents and then-UAW president

Dennis Williams, who was the individual ultimately responsible for

the   actions    taken    by   the    UAW    that   went   against    plaintiffs’

interests.

      83.    During that party, each attendee received personalized

bottles of wine, with a label that read, “MADE ESPECIALLY FOR YOU


                                        24
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 25 of 41. PageID #: 25



BY UAW VICE PRESIDENT NORWOOD JEWELL IN THE USA.”            These bottles of

wine, as well as other costs of the party, were paid for by FCA.

     84. In August, 2015, which was after plaintiffs had filed the

Complaint in Slight I in April, 2015 which named both FCA and UAW

as defendants, and just one month before the UAW announced to the

Slight   I   Court   that   it    intended    to    challenge   the    Slight   I

plaintiffs on exhaustion grounds, Jewell hosted another party for

the IEB on FCA’s tab. This party was even more lavish than the 2014

party and had a “Miami Vice” theme and cost more than $31,000.
This party featured “Kandy Girls,” who were dressed in provocative

outfits and whose role was to light the cigars of UAW bosses.

     85.      As   the   U.S.    Attorney    said   in   Jewell’s     sentencing

memorandum:

             Jewell accepted money generously supplied by
             the car company with whom he was negotiating a
             collective bargaining agreement that would
             affect the wages, benefits, and working
             conditions of tens of thousands of workers.
             Rather than conduct those negotiations at
             arm’s length, Jewell’s arms were reaching
             towards    the    deep    pockets    of   Fiat
             Chrysler....Jewell    was   not   focused   on
             zealously representing the interests of UAW
             members and their families.     Instead, while
             thousands of UAW members worked hard every day
             at factories, Jewell was living the absolute
             high life in Palm Springs for extended periods
             of time in January and February of 2015 and
             2016.   Jewell golfed during the day and ate
             prime steaks at top restaurants during the
             night, all while living in a three-bedroom
             villa with a private pool and hot tub.      Of
             course, Jewell’s high-flying lifestyle was
             paid for by Fiat Chrysler with money funneled
             through the National Training Center. Jewell
             also used Fiat Chrysler money to send his
             close friends to Disney World, fly first
             class, and acquire brand new luggage. As for
             the UAW members on the factory line across the

                                      25
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 26 of 41. PageID #: 26



              country,   their   day-to-day  concerns           and
              grievances were far from Jewell’s mind.


              U.S. v. Jewell, E.D. Mich. Case No. 2:19-cr-
              20146, Docket #15, Government Sentencing
              Memorandum at 15-16.

     86.      It was during this exact time frame that Jewell met with

several of the plaintiffs, who had been told by UAW officials in

Toledo   to    meet   with   Jewell   to    discuss   having   their   pay    and

seniority issues placed on the bargaining table for the 2015 CBA

negotiations.
     87.       In between golf outings in Palm Springs and lavish

parties in Detroit, during which time he was bought and paid for by

Chrysler, Jewell met with several of the plaintiffs under the guise

of being a high-level union official who was supposedly going to

use his position of authority in the union that was plaintiffs’

sole representative, to attempt to right a wrong for plaintiffs in

negotiations with Chrysler.

     88.      Instead, he buried their grievance and their claim and

then ran off to have his cigar lit by a Kandy Girl.
     89.      The same can be said of the other defendants and of the

other bargaining issues affected by the bribes.                  As the U.S.

Attorney said in Jewell’s Sentencing Memorandum: “These men and

women believed that their union leaders were looking out for their

best interests and negotiating in good faith, not double dealing

them for personal gain. Through their involvement in this criminal

conspiracy, however, Jewell and other senior UAW leaders were

accepting corrupt payments from Fiat Chrysler and its executives.


                                       26
     Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 27 of 41. PageID #: 27



It   is   difficult   to   calculate    the   harm   that   resulted    to     the

grievance process, the bargaining process, and labor relations

generally.”    U.S. v. Jewell, Govt. Sentencing Memorandum at 17.

      90.    The plea agreement of Iacobelli acknowledges that his

involvement in the bribery conspiracy lasted until June, 2015, by

which time plaintiffs’ grievances had already been withdrawn, the

notification to plaintiffs of the withdrawal had already been

delayed ten (10) months, plaintiffs had already been told (falsely)

that it was too late to file an appeal, plaintiffs had already
filed suit (Slight I) in U.S. District Court, and defendant UAW was

in the process of deciding to challenge plaintiffs’ lawsuit on the

grounds of failure to exhaust.

      91. Moreover, the Jewell plea agreement acknowledges that the

bribery conspiracy lasted until the end of 2016, and other evidence

indicates the bribery conspiracy lasted well into 2017, by which

time plaintiffs had already conducted numerous depositions of UAW

officials without knowing of the existence of a bribery conspiracy

or a federal investigation into said conspiracy; and defendant UAW
had already filed a motion for summary judgment on the issue of

exhaustion (June 13, 2016), again, without mentioning that high-

level UAW and FCA officials had been engaged in a bribery scandal

that may have affected the union’s handling of plaintiffs’ claims.

      92.   The summary judgment motions by UAW and FCA were pending

until the motions were granted on July 24, 2017, during which time

UAW officials knew about the bribery scheme and knew about the

federal bribery investigation and yet failed to notify plaintiffs


                                       27
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 28 of 41. PageID #: 28



of a bribery scheme or a pending federal bribery investigation that

would have affected plaintiffs’ case.

     93.   Throughout the time frame of 2013-2017, when plaintiffs

were denied their seniority and proper pay, when they grieved these

denials, when they complained to union officials about the amount

of time it was taking for their grievances to be heard (including

the time frame when the grievances had already been withdrawn by

UAW but plaintiffs had not been notified), when their grievances

were withdrawn, when they complained about the withdrawal of their
grievances, when they were told (falsely) that the time for an

internal union appeal had run out, when they filed a federal

lawsuit, when the union and FCA fought that lawsuit, when the union

responded to plaintiffs’ discovery requests, when union officials

sat for depositions, when the union and FCA filed motions for

summary    judgment,     when    the   Court   granted     summary   judgment;

throughout    all   of   these   events     over   a   four-year   period,    the

defendants failed to disclose that the union’s positions relative

to plaintiffs’ claims were, at least in part, purchased through
and/or influenced by bribes.           The ongoing concealments were part

and parcel of the defendants’ ongoing conspiracy and racketeering

enterprise.

     94.     As a result of these bribes, the union defendants were

compromised and were never in a position to fully and fairly

represent plaintiffs’ interests as they were legally required to

do, and plaintiffs were not able to receive the benefit of the true

and honest union representation to which they were entitled.


                                       28
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 29 of 41. PageID #: 29



     95.    Moreover, by virtue of the fact that the bribery scheme

was intended to save FCA money and has, at least to this point,

been successful at doing so,       and that the money saved came at the

expense of the plaintiffs, who have been deprived of their rightful

pay, benefits and seniority, plaintiffs were the primary targets of

the illegal bribery scheme and the bribery scheme was the proximate

cause of plaintiffs’ losses.

     96.    Each and every one of the defendants participated in or

had knowledge of the bribery scheme and larger conspiracy and/or
the federal investigation into the bribery scheme and therefore are

responsible as co-conspirators.          Each of the individual defendants

(with the exception of defendant Williams who has not yet been

charged    or   convicted,   but   who     has   resigned   his   position    as

President of the International UAW and has been identified in court

documents as having knowledge and participation in the bribery

scheme) has admitted to having knowledge of and/or participation in

the bribery scheme.

     97.     As the U.S. Attorney’s office said in the Sentencing
Memorandum of Nancy Johnson, Norwood Jewell’s top administrative

assistant, who pleaded guilty to one count of conspiracy to violate

the Labor Management Relations Act, 18 U.S.C. Section 371: “Instead

of zealously pursuing union grievances and health and safety

issues, senior officials of the UAW sought to line their own

pockets with money and things of value provided to them by Fiat

Chrysler.”

     98.   At every stage of plaintiffs’ case, when both the UAW and


                                      29
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 30 of 41. PageID #: 30



Chrysler were making decisions that were adverse to plaintiffs,

Chrysler was paying and the UAW was accepting bribes to assure that

the UAW would take “company friendly positions,” which is exactly

what happened to plaintiffs.             Each of the defendants, both the

corporate defendants and the individual defendants, took part in or

at least knew about the bribery scheme and its goal of inducing the

union to take company-friendly positions on CBA negotiations and

the handling of grievances.

       99.     During the time frame of plaintiffs’ grievances and
appeals, the International Presidents of the UAW were Dennis

Williams and then Gary Jones.

       100.    Williams was UAW President from 2014 to June, 2018 and

he was replaced by Jones, who was president from June, 2018 to

November, 2019.

       101.    On June, 2, 2020, Jones pleaded guilty to racketeering

and embezzlement charges, and is awaiting sentencing. Williams has

not been charged criminally but his home has been the subject of a

raid by the FBI.
       102.     According to the indictment of UAW official Vance

Pearson, Williams was directly involved in the bribery conspiracy,

in that he rented a villa in Palm Springs, California, ostensibly

for the UAW’s Region 5 Conference, from on or about December 25,

2014 to January 31, 2015.          During that time, upon information and

belief, Williams participated in or was aware of Chrysler/FCA funds

being used for lavish dinners and golf outings for UAW officials in

Palm      Springs, including dinners and other expenditures during


                                         30
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 31 of 41. PageID #: 31



January, 2015.

     103.    In June, 2018, Gary Jones took over as union president

and was the UAW official who refused to permit plaintiffs to

proceed    with   their   appeal     of    the   UAW’s   withdrawal    of   their

grievances after the Sixth Circuit permitted the plaintiffs to

exhaust their internal appeals.           By information and belief, Jones’

decision    not   to   waive   the   timeliness      provisions   of    the   UAW

Constitution, and not to reveal to plaintiffs the existence of the

bribery scheme and/or the federal investigation into the bribery
scheme, was influenced by his knowledge of, and participation in

the bribery scheme.

     104.    During the entire time frame between 2013 and 2018,

high-level officials from both the UAW and FCA, acting on behalf of

their respective organizations, knew that bribes were being paid

and received or had previously been paid and received in order to

obtain labor peace, at the expense of plaintiffs and other UAW

members.

     105.   During this same time frame and even later, both FCA and
the UAW knew that the plaintiffs had been wrongfully reclassified

into Tier II status upon hiring, had filed grievances, had had

those grievances withdrawn one step before arbitration, had not

been notified until ten months after the fact that the grievances

had been withdrawn, had been told by UAW officials that it was too

late to file an internal appeal, had filed suit in federal court,

had had that lawsuit dismissed on the grounds that they had failed

to exhaust their internal remedies, had filed an appeal, had had


                                          31
     Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 32 of 41. PageID #: 32



the district court case re-opened so that internal appeals could be

exhausted     and   had    had   those   internal     appeals     challenged        and

eventually rebuffed on the basis of timeliness.

      106.    It was the UAW International President (Gary Jones) and

the International Executive Board of the UAW that had signed off on

the refusal to hear plaintiffs’ appeal on its merits.

      107. Almost all of these events occurred during the same time

period when FCA was paying bribes to the UAW to buy labor peace and

to influence labor contracts and grievances or in the aftermath of
UAW officials having received those payments.                   Plaintiffs, among

others, were the intended targets of the bribery scheme.                       Some of

these events occurred after FCA and the UAW were informed that

their      organizations    and    high-level       individuals       within    their

organizations were under investigation for bribery.                    Yet, as part

of   the    conspiracy,    neither   FCA      nor   the   UAW   nor    any     of   the

individual defendants informed plaintiffs of the investigation or

that the actions of FCA and the UAW in fighting plaintiffs’ claims

for the last eight years had been influenced by payments and
acceptance of bribes.

      108.      As a direct result of this conspiracy of silence,

plaintiffs, in addition to having been unlawfully reclassified as

Tier II employees when hired, were not able to fully pursue either

their grievances, the withdrawal of their grievances or their

lawsuit, to plaintiffs’ detriment and prejudice.

      109.     By information and belief, UAW and FCA leaders knew as

early as October, 2015, that the federal government was actively


                                         32
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 33 of 41. PageID #: 33



investigating past FCA/UAW CBAs and labor agreements.              Plaintiffs

had no such knowledge because FCA, UAW and its leaders, as part of

the conspiracy, concealed both the fact of the bribes and the fact

that the union and the company and high-level officials from the

union and the company were being investigated, from the plaintiffs

and their counsel.      All of the union’s actions and the company’s

actions in Slight I, including all of the union’s actions pre-suit

and during the lawsuit, are tainted by the bribery of union

officials by company officials.
     110. Even though plaintiffs disagreed with the decisions made

by the UAW in relation to their claims, they reasonably but

incorrectly believed that FCA and the UAW and their officials acted

in good faith and at arm’s length.

     111. Secrecy and concealment of the bribery scheme were vital

to its’ success.      Had defendants revealed the existence of the

bribery scheme to plaintiffs (or to anyone), it would have resulted

in criminal indictments much earlier than was eventually the case,

and it would have afforded plaintiffs the opportunity, in Slight I,
to have more fully explored the extent to which the bribes were

influencing the defendants’ decisions in Slight I, both before and

during the actual litigation of that case.

     112.    Instead, defendants, as part of the conspiracy, took

active measures to conceal the existence of the bribes, including

but not limited to, failing to reveal the existence of the bribery

scheme and the federal investigation into the bribery scheme during

all phases of Slight I. This ongoing conspiracy of concealment was


                                      33
      Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 34 of 41. PageID #: 34



successful, in that plaintiffs in Slight I went through the entire

grievance process, the discussions with union officials about the

withdrawal of the grievances, the lawsuit, the discovery phase of

the lawsuit (which was limited to the issue of exhaustion), and the

appeal of the dismissal of the lawsuit before the first public

acknowledgment       was     made    by     the    federal      government      (not   the

defendants) of the existence of the bribery investigation and

scheme.

      113. Even when the first federal indictments were made public
in July, 2017, FCA and the UAW continued to take active steps to

conceal and minimize the scheme.                  In 2017 and 2018, FCA and UAW

President Williams issued public statements downplaying the federal

indictments and attributing the bribes to a few “bad actors.”

      114.    The public statements of UAW and FCA continued to claim

that FCA and UAW were victims and that neither the company nor the

union knew of or sanctioned the criminal acts alleged and further,

that the illegal conduct of these “bad actors” had nothing to do

with the collective bargaining process.
      115.    In fact, both UAW and FCA had been aware of the criminal

acts,     both      because      their       highest-level          executives         were

participating in the conspiracies and because by July, 2017, both

the     company     and    the      union     had       known    about    the    federal

investigations for at least two years prior to the announcement of

the first set of indictments in July, 2017.                     And both FCA and the

UAW knew that the bribes had a direct effect on the collective

bargaining        process,    including           the    handling    of    plaintiffs’


                                            34
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 35 of 41. PageID #: 35



grievances and lawsuit, because that was what the bribes were

specifically intended to affect.

     116.     Plaintiffs could not have reasonably discovered this

information earlier, because of defendants’ ongoing effort to

conceal the existence of the bribery scheme.

     117.   Had plaintiffs been successful in their grievances, the

company would have had to pay millions of dollars in back pay and

higher wages going forward to plaintiffs and other similarly-

situated TPTs.      The grievances had been deemed meritorious in the
first steps of internal union review, and then suddenly and without

explanation, when the grievances were just one step away from

arbitration, the grievances were withdrawn by the union without

explanation and informing the plaintiffs for about ten months.

     118.     The withdrawal of the grievances, which saved the

company millions of dollars, is just the kind of company-friendly

positions that the Iacobelli bribes were intended to purchase.

     119.      By    information    and    belief,      the    withdrawing      of

plaintiffs’    grievances,     despite     the   fact   that    several    union
officials   believed    the   grievances     were   meritorious,     the      mis-

direction by union officials of plaintiffs to induce plaintiffs not

to file internal union appeals, as well as the union’s on-going

attempts to thwart plaintiffs’ attempts to seek redress, both

through the courts and through union procedures, was done for

corrupt purposes as part of the conspiracy that began in 2009.

     120.     Since the Iacobelli plea agreement was made public,

numerous other FCA and UAW officials have been indicted and/or


                                      35
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 36 of 41. PageID #: 36



pleaded guilty to charges stemming from the same or other bribery

schemes.

       121.    For example, Jerome Durden, who was a financial analyst

at Chrysler and FCA and who was Controller of the NTC and Secretary

of   the    NTC     Joint    Activities    Board    and   Treasurer     of   General

Holiefield’s Leave the Light on Foundation until 2015, pleaded

guilty on August 8, 2018 to failure to file tax returns, 26 U.S.C.

Section 7203, and conspiracy to defraud the U.S., 18 U.S.C. Section

371 for acts related to the bribery scheme, and was sentenced to 15
months in prison.

       122.    Michael Brown was the Director of Employee Relations at

Chrysler      and    FCA    from   2009   to   2016.      In   that   capacity,   by

information and belief, Brown was personally involved in the

negotiations        and     administration     of   the   national    CBAs   between

Chrysler/FCA and the UAW and had authority to sign letters and

agreements on behalf of Chrysler/FCA with the UAW.                      Brown also

represented Chrysler and FCA as Co-Director of the NTC.                  On May 25,

2018, Brown pleaded guilty to misprision of a felony, 18 U.S.C.
Section 4 for his role in the bribery scheme, and was sentenced to

one year and one day in prison.

       123.    Norwood Jewell served on the UAW’s executive board from

2011 to 2017, including serving as UAW’s Vice President of the FCA

Department from 2014-2017.            He also served as Co-Chairman of the

NTC.     On April 2, 2019, Jewell pleaded guilty to conspiracy to

violate the Labor Management Relations Act, 18 U.S.C. Section 371

for his role in the bribery scheme and was sentenced to fifteen


                                          36
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 37 of 41. PageID #: 37



(15) months in prison.

     124.     Virdell King was a senior official in the UAW Chrysler

Department from 2008 until she retired in February, 2016.                     On

August 29, 2017, she pleaded guilty to conspiracy to violate the

Labor Management Relations Act, 18 U.S.C. Section 371 for her role

in the bribery scheme and was sentenced to sixty (60) days in

prison.

     125.     Nancy Johnson was the top administrative assistant to

Norwood Jewell when Jewell was the UAW Vice President for the
Chrysler Department, from 2014-2016.           On July 23, 2018, Johnson

pleaded guilty to conspiracy to violate the Labor Management

Relations Act, 18 U.S.C. Section 371 for her role in the bribery

scheme, and was sentenced to one year and one day in prison.

     126.     Keith Mickens was a senior official in the UAW Chrysler

Department from 2010 through 2015.          Mickens served as Co-Chairman

of the NTC and served on the NTC Joint Activities Board.              On April

5, 2018, Mickens pleaded guilty to conspiracy to violate the Labor

Management Relations Act, 18 U.S.C. Section 271 for his role in the
bribery scheme, and was sentenced to one year and one day in

prison.

     127.     Former UAW International President Gary Jones pleaded

guilty on June 3, 2020 to one count of conspiracy to embezzle union

funds   and   to   use   facilities    of   interstate     commerce    to     aid

racketeering activity, and          conspiracy to defraud the United

States, in an embezzlement scheme that is only partially related to

the bribery scheme described above. Jones has yet to be sentenced.


                                      37
    Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 38 of 41. PageID #: 38



     128.       Former UAW International President Dennis Williams has

been implicated in the embezzlement scheme relative to Gary Jones’

conviction and also the bribery scheme, but he has not yet been

charged.

     129. Some of the details of the bribery scheme, including the

identities of some of the participants and the specific quid pro

quos that were involved, have not yet become public through the

criminal bribery cases and cannot currently be ascertained by

plaintiff except through discovery.
     130.       Based on what has become public so far, for almost a

decade, FCA, the UAW and the individual defendants, as well as

others     as    yet   unknown,   engaged    in   a   classic     pattern     of

racketeering, including committing multiple violations of bribery,

wire fraud and mail fraud statutes.



                                   COUNT I

   Civil RICO, 18 U.S.C. Section 1962(c) and (d) and 18 U.S.C.

                       Section 1964(a), (c) and (d)
     131.       Plaintiffs reassert the foregoing as if fully rewritten

herein.

     132.       The conduct of all defendants, in authorizing, paying,

collecting or concealing improper payments and/or bribes, and/or by

impacting the collective bargaining and/or grievance processes,

constitutes a pattern of racketeering activity.              Each defendant,

acting in concert with one or more of the other defendants,

committed at least two acts of racketeering activity as identified


                                      38
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 39 of 41. PageID #: 39



above and in defendants’ criminal charges, pleas and sentences; the

multiple acts of racketeering activity which defendants committed

and/or conspired to, or aided and abetted in the commission of,

were related to each other, were long-running and in violation of

18 U.S.C. Section 1962 (c) and (d) and 18 U.S.C. Section 1964 (a),

(c) and (d).

       133.      Plaintiffs’ injuries and damages were directly and

proximately caused by defendants’ racketeering activities. As a

direct and proximate result of defendants’ activities, plaintiffs
suffered and continue to suffer loss of seniority, loss of income

and loss of benefits, and other compensatory damages, for which the

defendants, jointly and severally, are liable to plaintiffs for

treble damages plus interest, punitive damages and attorneys’ fees.



                                     COUNT II

                          Civil Conspiracy (Federal)

       134.    Plaintiffs reassert the foregoing as if fully rewritten

herein.
       135.      The conduct of all defendants, acting in concert with

each     other    for   the   purpose    of   manipulating      the   collective

bargaining and grievance processes, through concerted action to

accomplish a criminal or unlawful purpose and/or to accomplish a

lawful purpose by criminal or unlawful means, constitutes a civil

conspiracy, under federal law.

       136.      As a direct result of the actions and conduct of the

defendants, plaintiffs suffered and continue to suffer loss of pay,


                                         39
       Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 40 of 41. PageID #: 40



loss of seniority, loss of retirement benefits and other job

benefits, and other compensatory damages.




                                    COUNT III

                    Civil Conspiracy (State of Ohio law)

       137.    Plaintiffs reassert the foregoing as if fully rewritten

herein.

       138.      The conduct of all defendants, acting in concert with
each     other    for   the   purpose    of   manipulating      the      collective

bargaining and grievance processes, through concerted action to

accomplish a criminal or unlawful purpose and/or to accomplish a

lawful purpose by criminal or unlawful means, constitutes a civil

conspiracy, under Ohio law.

       139.      As a direct result of the actions and conduct of the

union defendants, plaintiffs suffered and continue to suffer loss

of income and benefits, loss of seniority, loss of retirement

benefits, and other compensatory damages.

     WHEREFORE, plaintiffs ask that this court grant the following
relief:

              A. Declare that the acts and conduct of all
              defendants    constitute     violations    of
              plaintiff's statutory and common-law rights;

              B.    Enjoin defendants from violating               the
              statutory and common-law rights of                   the
              plaintiffs;

              C. Order the Chrysler defendant to reinstate
              all plaintiffs to their "Tier I" permanent
              positions and pay status, with corresponding
              increases in pay and benefits, retroactive to

                                         40
Case: 3:20-cv-01590-JJH Doc #: 1 Filed: 07/20/20 41 of 41. PageID #: 41



       their    contractually-mandated    eligibility
       dates, along with seniority retroactive to the
       date when their seniority should have begun;

       D.   Grant to the plaintiffs and against all
       defendants,   jointly   and  severally,   an
       appropriate amount of compensatory damages,
       including treble damages;

       E.   Grant to the plaintiffs and against all
       defendants,   jointly   and   severally,   an
       appropriate   amount   of   punitive   and/or
       exemplary damages;

       F.   Grant to the plaintiffs and against all
       defendants, jointly and severally, appropriate
       costs and attorneys' fees.
       G.   Grant to the plaintiffs whatever other
       relief the Court deems appropriate.




                                /s/Kenneth D. Myers
                                KENNETH D. MYERS [0053655]
                                6100 Oak Tree Blvd., Suite 200
                                Cleveland, OH 44131
                                (216) 241-3900
                                kdmy@aol.com

                                Counsel for All Plaintiffs



                            JURY DEMAND

Plaintiffs hereby demand a trial by jury.


                                /s/Kenneth D. Myers
                                KENNETH D. MYERS

                                Counsel for All Plaintiffs




                                  41
